ON MOTION FOE BEHEABING
March 21, 1934
Me. Chief Justice Del Toeo
delivered the opinion of the court.
On the 9th of this instant March, a motion to dismiss the appeal taken in this case was overruled, as appellee failed to show when the notice of the judgment was filed with the record of the case, from which date the time for appealing begins to run in accordance with the law.
*298The appellee now presents a “motion for reconsideration,” accompanied by a certificate from the clerk of the district court showing the omitted data. As we have had this same question before us on other occasions, it seems advisable to remember that reconsideration lies when the reasoning followed in rendering the judgment or order in question was-erroneous or when the facts of the case as they appeared of record at the time of the rendition of said judgment or order were not duly weighed, but not by virtue of new facts subsequently adduced, as it happens here.
The facts that were before this court on March 9 were not unduly weighed and the law and the jurisprudence were correctly applied. "What should be done is not to reconsider, but to confirm. The proper procedure for the appellee to-follow is to present a new motion to dismiss the appeal, accompanied by the new evidence obtained, said motion to be dealt with in conformity with the law and the rules of this court, and decided in due course on its merits.
The motion for reconsideration will be denied.